Citation Nr: 1718430	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as secondary to herbicide agent exposure.

2.  Entitlement to service connection for bilateral foot blisters.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide agent exposure or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1970, with service in the Republic of Vietnam from January 1969 to January 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2014, the Board remanded the appeal for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


REMAND

In November 2014, the Board remanded the appeal, in pertinent part, to obtain an outstanding October 2006 VA Agent Orange Registry examination and to obtain an opinion to address whether hypertension was secondary to herbicide agent exposure or to service-connected diabetes or PTSD.

As to the Agent Orange examination, the Board noted that VA records showed that the Veteran had been scheduled for such examination in October 2006.  Of record at the time of the November 2014 Board remand was an October 2, 2006 VA treatment record stating, "Agent Orange Registry Exam...Recent PE, Labs reviewed.  CXR ordered today.  Follow up in primary care."  Another VA treatment revealed a chest X-ray indicating no acute airspace disease and an addendum three days later stated, "CXR results reviewed.  Normal results mailed to veteran."  On remand, the AOJ was to obtain a complete copy of the October 2006 Agent Orange examination or to explain why such records could not be obtained.  In July 2015, however, the AOJ uploaded copies of the exact same documents that were already of record but did not state that the outstanding records could not be obtained.  Accordingly, further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As to the etiological opinion, the examiner was to provide a medical opinion addressing whether it was at least as likely as not that hypertension developed or had been permanently aggravated as a result of active service, to include as a result of herbicide exposure in Vietnam, service-connected diabetes mellitus, or service-connected PTSD.  In March 2015, a VA examiner answered these questions in the negative.  In support, she observed that the Veteran's service treatment records were negative for hypertension and that he had been diagnosed with hypertension in 2003.  She also listed a number of risk factors for hypertension and noted that high blood pressure occurs when the force of blood against the artery walls is too high.  The Board finds that this rationale does not adequately address whether hypertension is secondary to herbicide exposure or to service-connected diabetes or PTSD.  Although in May 2015 this examiner provided an addendum to her March 2015 opinion, she only clarified that she had reviewed the claims file but offered no additional rationale in support of her conclusions.  Accordingly, the current opinion is inadequate and an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, in November 2014 the Board also remanded the appeal to associate with the claims file outstanding VA treatment records.  While this was accomplished, the AOJ does not appear to have considered this evidence.  Indeed, while an October 2012 supplemental statement of the case indicates the AOJ reviewed VA treatment records through October 2011, neither a December 2013 supplemental statement of the case, nor a December 2015 supplemental statement of the case documents consideration of VA treatment records dated after October 2011 despite the claims file containing hundreds of such records.

Accordingly, the case is REMANDED for the following action:

1.  Take specific action to either obtain complete copies of the October 2006 Agent Orange examination or explain why those records cannot be obtained.

2.  Forward the entire claims file to the author of the March 2015 VA opinion for an addendum opinion.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should address whether it is at least as likely as not (50 percent probability or greater) that hypertension developed or has been permanently aggravated as a result of active service, to include as a result of herbicide agent exposure in Vietnam, service-connected diabetes mellitus, or service-connected PTSD.  A complete rationale should accompany any opinion provided.

3.  After completion of the above and after considering the complete record, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




